Exhibit 10.1
 
 
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT, effective as of October 1, 2014, between SUMMIT HOTEL
PROPERTIES, INC., a Maryland corporation (the “Company”), and GREG DOWELL (the
“Executive”), recites and provides as follows:
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Executive to devote substantially all
of the Executive’s business time, attention and efforts to the business of the
Company and to serve as Executive Vice President and Chief Financial Officer of
the Company; and
 
WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.
 
NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:
 
1.           RECITALS.  The above recitals are incorporated by reference herein
and made a part hereof as set forth verbatim.
 
2.           EMPLOYMENT.  The Company shall employ the Executive, and the
Executive agrees to be so employed, in the capacity of the Company’s Executive
Vice President and Chief Financial Officer to serve for the Term (as hereinafter
defined) hereof, subject to earlier termination as hereinafter provided.
 
3.           TERM.  The Initial Term of the Executive’s employment hereunder
(the “Initial Term”) shall commence on October 1, 2014 (the “Effective Date”),
and continuing until May 27, 2016.  If neither the Company nor the Executive has
provided the other with written notice of an intention to terminate this
Agreement at least thirty (30) days before the end of the Initial Term (or any
subsequent renewal period), this Agreement will automatically renew for a twelve
(12) month period.  For purposes of this Agreement, the word “Term” means the
Initial Term and any renewal period pursuant to the preceding sentence and any
extension pursuant to clause (ii) of the following sentence.  Notwithstanding
the preceding sentences (i) this Agreement may be terminated earlier as provided
herein and (ii) if a Control Change Date (as defined in Section 11 of this
Agreement) occurs during the Term, then the Term shall not end before the first
anniversary of the Control Change Date or the date this Agreement is terminated
earlier as provided herein.
 
4.           SERVICES.  The Executive shall devote substantially all of the
Executive’s business time, attention and effort to the Company’s affairs.  The
Company further agrees that the Executive may engage in civic and community
activities and endeavors provided that such activities do not interfere with the
performance of the Executive’s duties hereunder.  The Executive shall have full
authority and responsibility for formulating policies and administering the
Company in all respects, subject to the general direction, approval and control
of the Company’s Board of Directors (the “Board”).
 
 
 

--------------------------------------------------------------------------------

 
 
5.           COMPENSATION.
 
(a)           Base Salary.  During the Term, the Company shall pay the Executive
an annual base salary (as such base is in effect at a given time “Base Salary”)
equal to Three Hundred Fifty Thousand Dollars ($350,000), subject to any
increases approved by the Board or its Compensation Committee (the
“Committee”).  Such Base Salary shall be paid in accordance with the Company’s
payroll schedule.  Any increase in Base Salary shall not serve to limit or
reduce any other obligations to the Executive under this Agreement.
 
(b)           2014 Bonus.  In addition to the Executive’s annual Base Salary the
Executive may have the opportunity to earn additional cash compensation (“2014
Bonus”).  The 2014 Bonus shall be determined by the Committee at its discretion,
but shall not be less than $75,000.00.  Any 2014 Bonus that is earned pursuant
to this paragraph shall be paid in a single lump sum payment no later than March
15, 2015.
 
(c)           Annual Bonus.  In addition to the Executive’s annual Base Salary,
for performance in each calendar year, except for 2014, during the Term, the
Executive shall have the opportunity to earn an Annual Bonus with respect to
each calendar year.  The Annual Bonus shall be earned and payable to the extent
that predetermined individual and/or corporate goals established by the
Committee are achieved and any other requirements prescribed by the Committee,
at the time the performance goals are established, are satisfied.  Subject to
the satisfaction of any requirements described in the preceding sentence, the
Annual Bonus that will be earned on account of achieving a “target” level of
performance (as established by the Committee), shall not be less than seventy
five percent (75%) of the Executive’s then current Base Salary.  Any Annual
Bonus that is earned pursuant to the preceding sentence shall be paid in a
single lump sum payment no later than March 15 following the calendar year in
which the Annual Bonus is earned, whether or not the Executive is employed by
the Company on such March 15 or any such earlier payment date.
 
6.           BENEFITS.  The Company agrees to provide the Executive with the
following benefits:
 
(a)           Vacation.  The Executive shall be entitled each calendar year to a
vacation, during which time the Executive’s compensation shall be paid in
full.  The time allotted for vacation shall be an aggregate of four (4)
weeks.  In the year the Executive terminates employment, the Executive shall be
entitled to receive an amount equal to prorated paid vacation based upon the
number of days that the Executive was employed by the Company during the
calendar year of termination.  In the event that the Executive has not taken all
of the vacation time computed on a prorated basis, the Executive shall be paid,
at the Executive’s regular rate of Base Salary, for unused vacation.  In the
event Executive has taken more vacation time than allotted for the year of
termination, there shall be no reduction in compensation otherwise payable
hereunder
 
(b)           Employee Benefits.  During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in all
Company employee benefit plans in which other executive level employees of the
Company and/or the members of their families, as the case may be, are eligible
to participate including, but not limited to, any retirement, pension,
profit-sharing, insurance, or other plans which may now be in effect or which
may hereafter be adopted by the Company.  Regarding life insurance, the
Executive shall have the right to name the beneficiary of such life insurance
policy.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Equity Plan Participation.  The Executive shall be eligible to
participate in the Company’s 2011 Equity Incentive Plan and any subsequent
equity incentive plan established during the Term and shall receive awards, in
such amounts and subject to such terms, as determined by the Committee.
 
7.           EXPENSES.  The Company recognizes that the Executive will have to
incur certain out-of-pocket expenses related to the Executive’s services and the
Company’s business, and the Company agrees to promptly reimburse the Executive
for all reasonable expenses necessarily incurred by the Executive in the
performance of the Executive’s duties to the Company upon presentation of a
voucher or documentation indicating the amount and business purposes of any such
expenses.  These expenses include, but are not limited to, travel, meals and
entertainment.  Expenses that are reimbursable to the Executive under this
Section 7 shall be paid to the Executive in accordance with the Company’s
expense reimbursement policy but in no event later than March 15 following the
calendar year in which the expense is incurred, whether or not the Executive is
employed by the Company on such March 15 or any such earlier reimbursement date.
 
8.           TERMINATION.
 
(a)           Grounds.  This Agreement shall terminate in the event of the
Executive’s death.  In the case of the Executive’s Disability, the Company may
elect to terminate the Executive’s employment as a result of such
Disability.  The Company also may terminate the Executive’s employment pursuant
to a Termination With Cause or a Termination Without Cause.  Finally, the
Executive may terminate the Executive’s employment with the Company pursuant to
either a Voluntary Termination or a Voluntary Termination for Good Reason.  For
purposes of this Agreement, the terms Disability, Voluntary Termination,
Voluntary Termination for Good Reason, Termination With Cause and Termination
Without Cause are defined in Section 11 of this Agreement.
 
(b)           Notice of Termination.  Any termination by the Company or the
Executive (other than upon death) shall be communicated by Notice of Termination
to the Executive or the Company, as applicable.  For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon and the specific
ground for termination; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination; and (iii) the
date of termination in accordance with Section 8(c) below.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Date of Termination.  For the purposes of this Agreement, “Date of
Termination” means (i) if the Company intends to treat the termination as a
termination based upon the Executive’s Disability, the Executive’s employment
with the Company shall terminate effective on the thirtieth day after the date
of the Notice of Termination (which may not be given before the Executive has
been absent from work on account of a physical or mental illness or physical
injury for at least one hundred fifty (150) days) provided that, before such
date, the Executive shall not have returned to the performance of the
Executive’s duties with or without reasonable accommodation; (ii) if the
Executive’s employment is terminated by reason of Death, the Date of Termination
shall be the date of death of the Executive; (iii) if the Executive’s employment
is terminated by reason of Voluntary Termination, the Date of Termination shall
be thirty (30) days from the date of the Notice of Termination (and the
Executive shall be deemed to have terminated employment by Voluntary Termination
if the Executive voluntarily refuses to provide substantially all the services
described in Section 4 hereof for a period greater than four (4) consecutive
weeks, excluding periods in which the Executive is not performing services on
account of vacation in accordance with Section 6(a) hereof and periods in which
the Executive is not performing services on account of the Executive’s illness
or injury or the illness or injury of a member of the Executive’s immediate
family or an approved leave under the Family and Medical Leave Act, if
applicable); in such event, the Date of Termination shall be the day after the
last day of such four-week period; (iv) if the Company intends to treat the
termination as a Termination With Cause, the Company shall provide the Executive
written notice of such grounds for termination and the Executive shall have, to
the extent provided in Section 11(j), the period specified in Section 11(j) to
cure such cause to the reasonable satisfaction of the Board or to the reasonable
satisfaction of the Board’s Audit Committee, as applicable, failing which, the
Date of Termination shall be the end of the applicable cure period; (v) if the
Executive’s employment is terminated by reason of Voluntary Termination for Good
Reason, the Date of Termination shall be thirty (30) days after the end of the
thirty (30) day cure period or (vi) if the Executive’s employment is terminated
by a Termination Without Cause, the Date of Termination shall be thirty (30)
days from the Notice of Termination.
 
9.           COMPENSATION UPON TERMINATION WITH CAUSE, VOLUNTARY TERMINATION,
DEATH OR DISABILITY.  This Section 9 applies in the event that the Executive’s
employment ends upon a Termination With Cause, a Voluntary Termination, death or
Disability or any reason other than a Termination Without Cause or a Voluntary
Termination With Good Reason.  In any of those events, the Executive (or the
Executive’s estate in the event of the Executive’s death) shall be entitled to
receive the Standard Termination Benefits in addition to the reimbursement of
any expenses as provided above.  The Standard Termination Benefits are the
benefits or amounts described in the following subsections (a) and (b):
 
(a)           The Executive shall be entitled to receive any compensation
(including Base Salary and Annual Bonus and accrued but unused vacation) that is
earned prior to the Date of Termination but that remains unpaid as of the Date
of Termination, which shall be paid in a single cash payment within six (6) days
of the Date of Termination.
 
(b)           The Executive shall be entitled to receive any benefits due the
Executive under the terms of any employee benefit plan maintained by the Company
and under the terms of any option, restricted stock or similar equity award or
equity-linked award; which benefits shall be paid in accordance with the terms
of the applicable plan and any award agreement between the Executive and the
Company.
 
Except for the Standard Termination Benefits, the Executive shall not be
entitled to receive any compensation after the Date of Termination on account of
a Termination With Cause, a Voluntary Termination, death, Disability or any
reason other than a Termination Without Cause or a Voluntary Termination With
Good Reason.
 
 
4

--------------------------------------------------------------------------------

 
 
10.           COMPENSATION UPON TERMINATION WITHOUT CAUSE OR VOLUNTARY
TERMINATION WITH GOOD REASON.  This Section 10 applies in the event that the
Executive’s employment ends upon a Termination Without Cause or a Voluntary
Termination With Good Reason.  In either of those events but subject to the
provisions of this Agreement, the Executive shall be entitled to receive the
benefits and amounts described in the following subsections (a), (b), (c) and
(d):
 
(a)           The Company shall pay or provide the Standard Termination Benefits
as provided in Section 9 except that all outstanding options, shares of
restricted stock and other equity and equity-linked awards, shall become fully
vested and exercisable as of the Date of Termination and outstanding options,
stock appreciation rights and similar equity and equity-linked awards shall
remain exercisable thereafter until their stated expiration date as if the
Executive’s employment had not terminated.
 
(b)           The Company shall pay an amount equal to the Multiple (defined in
Section 11 of this Agreement) times the Executive’s Base Salary at the rate in
effect immediately prior to the Date of Termination (or, in the case of a
Voluntary Termination for Good Reason, at the rate in effect immediately before
any reduction in Base Salary that constitutes Good Reason for resignation), such
amount to be paid in accordance with Section 10(g).
 
(c)           The Company shall pay an amount equal to the Multiple (defined in
Section 11 of this Agreement) times the Executive’s “target” Annual Bonus under
Section 5(c) for the calendar year that includes the Date of Termination.  If
the “target” Annual Bonus for such year has not been established by the
Committee before the Date of Termination, then the amount payable under this
Section 10(c) shall be the Multiple (defined in Section 11 of this Agreement)
times the amount equal to seventy five percent (75%) of the Executive’s Base
Salary at the rate in effect immediately prior to the Date of Termination (or,
in the case of a Voluntary Termination for Good Reason, at the rate in effect
before a reduction in Base Salary that constitutes Good Reason for resignation),
such amount to be paid in accordance with Section 10(g).
 
(d)           The Company shall pay an amount equal to the product of (x) the
Annual Bonus earned by the Executive for the calendar year of the Company ended
immediately before the Date of Termination and (y) a fraction, the numerator of
which is the number of days the Executive was employed by the Company during the
fiscal year that includes the Date of Termination and the denominator of which
is 365, such amount to be paid in accordance with Section 10(g).
 
(e)           The Company shall reimburse the Executive for premiums paid by the
Executive for COBRA coverage for the Executive and the Executive’s eligible
dependents.  The Company shall reimburse the Executive for such premium payments
for coverage during the twelve (12) months following the Date of Termination or
until the termination of the right to coverage under COBRA, whichever occurs
first.  Each reimbursement shall be paid within fifteen (15) days of the
Executive’s premium payment or, if later, within fifteen (15) days after the
Executive’s release and waiver of claims becomes effective in accordance with
Section 10(f).
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           No benefits, other than the Standard Termination Benefits, will be
paid or provided to, or on behalf of, the Executive under this Section 10 unless
the Executive has signed and not revoked a release and waiver of claims in a
form reasonably prescribed by the Company and furnished to the Executive within
five (5) days after the Date of Termination, releasing the Company and its
officers, directors and affiliates from all claims the Executive has or may have
against such parties, and such release and waiver of claims has become binding
and irrevocable on or before the sixtieth (60th) day after the date the
Executive’s employment ends upon a Termination Without Cause or a Voluntary
Termination for Good Reason.
 
(g)           Subject to the requirements of Section 10(f) and the provisions
of  15(f), the total of the amounts described in Section 10(b), (c) and (d) (the
“Cash Severance”) shall be payable as described in the applicable provisions of
this Section 10(g).
 
(1)           If a Control Change Event and a Control Change Date have not
occurred during the two (2) year period preceding the date of the Executive’s
Separation from Service, then the Cash Severance shall be payable in accordance
with Section 10(g)(1)(i) if the Executive is not a Specified Employee on the
date of Executive’s Separation from Service and in accordance with Section
10(g)(1)(ii) if the Executive is a Specified Employee on the date of Executive’s
Separation from Service.
 
(i)           If this Section 10(g)(1)(i) applies, then the Cash Severance shall
be payable in eighteen (18) equal or nearly equal monthly installments.  The
first installment shall be payable on the sixtieth (60th) day after the Date of
Termination or, if later, on the sixtieth (60th) day after the Executive’s
Separation from Service.  The remaining installments shall be payable on the
first day of the month beginning after the date on which the first installment
is payable and on the first day of each month thereafter until all of the Cash
Severance has been paid.
 
(ii)           If this Section 10(g)(1)(ii) applies, then the Cash Severance
shall be payable as follows:
 
(x)           The lesser of (1) one-sixth of the total Cash Severance and (2)
the maximum amount of the Cash Severance that can be exempt from Section 409A of
the Code pursuant to Treasury Regulation §1.409A-1(b)(9)(iii) (the lesser of (1)
and (2) being the “Exempt Amount”) shall be payable in six (6) equal or nearly
equal monthly installments.  The first installment shall be payable on the
sixtieth (60th) day after the Date of Termination or, if later, on the sixtieth
(60th) day after the Executive’s Separation from Service.


(y)           Any balance of the Cash Severance, i.e., the amount of the Cash
Severance that exceeds the Exempt Amount, shall be payable in thirty (30) equal
or nearly equal monthly installments.  The installments shall be payable on the
first day of the seventh (7th) month beginning after the date of the Executive’s
Separation from Service and on the first day of each month thereafter until all
of the Cash Severance has been paid.
 
 
6

--------------------------------------------------------------------------------

 
 
(2)           If a Control Change Date and a Control Change Event have occurred
during the two (2) year period ending on the date of the Executive’s Separation
from Service, then the Cash Severance shall be payable in accordance with
Section 10(g)(2)(i) if the Executive is not a Specified Employee on the date of
Executive’s Separation from Service and in accordance with Section 10(g)(2)(ii)
if the Executive is a Specified Employee on the date of the Executive’s
Separation from Service.
 
(i)           If this Section 10(g)(2)(i) applies, then the Cash Severance shall
be payable in a single cash payment on the sixtieth (60th) day after the Date of
Termination or, if later, on the sixtieth (60th) day after the Executive’s
Separation from Service.
 
(ii)           If this Section 10(g)(2)(ii) applies, then the Cash Severance
shall be payable as follows:
 
(x)           The Exempt Amount shall be payable in a single cash payment on the
sixtieth (60th) day after the Date of Termination or, if later, on the sixtieth
(60th) day after the Executive’s Separation from Service.


(y)           Any balance of the Cash Severance, i.e., the amount of the Cash
Severance that exceeds the Exempt Amount, shall be paid in a single cash payment
on the first day of the seventh (7th) month beginning after the date of the
Executive’s Separation from Service.


11.           DEFINITIONS.  For the purposes of this Agreement, the following
terms shall have the following definitions:
 
(a)           “COBRA” means continued group health plan coverage under Section
4980B of the Code or under similar state law.
 
(b)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)           “Control Change Date” for purposes of this Agreement, has the same
meaning as such term is defined in the Company’s 2011 Equity Incentive Plan.
 
(d)           “Control Change Event” means a “change in control event” as
defined under Treasury Regulation §1.409A-3(i)(5).


(e)           “Disability” means that the Executive is “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code.
 
(f)            “Multiple” is “one and one-half (1.5)” if the Executive’s
employment ends upon a Termination Without Cause pursuant to a Notice of
Termination given by the Company before the date of a  Control Change Date and
a  Control Change Date does not occur within ninety (90) days after the Date of
Termination or if the Executive’s employment ends upon a Voluntary Termination
With Good Reason pursuant to a Notice of Termination given by the Executive
before the date of a Control Change Date.  The Multiple is “two (2.0)” if the
Executive’s employment ends upon a Termination Without Cause on or after the
date of a Control Change Date or within the ninety (90) day period preceding the
date of a Control Change Date or if the Executive’s employment ends upon a
Voluntary Termination With Good Reason on or after the date of a Control Change
Date.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           “Separation from Service” has the same meaning as such term is
defined under Treasury Regulation §1.409A-1(h).
 
(h)           “Specified Employee” has the same meaning as such term is defined
under Treasury Regulation §1.409A-1(i).


(i)           “Termination With Cause” means the termination of the Executive’s
employment by act of the Board on account of (i) the Executive’s failure to
perform a material duty or the Executive’s material breach of an obligation set
forth in this Agreement or a breach of a material and written Company policy
other than by reason of mental or physical illness or injury, (ii) the
Executive’s breach of Executive’s fiduciary duties to the Company, (iii) the
Executive’s conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise; provided that, in the cases of the foregoing
clauses (i)-(iii), that following written notice from the Board describing any
such event, such event is not cured, to the reasonable satisfaction of the
Board, within thirty (30) days after such notice is received by the Executive,
or (iv) the Executive’s conviction of, or plea of guilty or nolo contendre to, a
felony or crime involving moral turpitude or fraud or dishonesty involving
assets of the Company.
 
(j)           “Termination Without Cause” means the termination of the
Executive’s employment by act of the Board that does not constitute a
Termination With Cause at a time when the Executive is otherwise willing and
able to continue providing services hereunder.  For the avoidance of doubt,
termination of the Executive’s employment on account of death or Disability or
Voluntary Termination is not a Termination Without Cause.
 
(k)           “Voluntary Termination” means the Executive’s voluntary
termination of employment hereunder for any reason other than a Voluntary
Termination for Good Reason.  For purposes of this Section 11, the term
Voluntary Termination does not include a voluntary refusal to perform services
on account of a vacation taken in accordance with Section 6(a) hereof, the
Executive’s failure to perform services on account of the Executive’s illness or
injury or the illness or injury of a member of the Executive’s immediate family,
provided such illness is adequately substantiated at the reasonable request of
the Company, or any other absence from service with the written consent of the
Board.
 
(l)           Voluntary Termination for “Good Reason” means the Executive’s
termination of employment hereunder on account of (i) the Company’s material
breach of the terms of this Agreement or a direction from the Board that the
Executive act or refrain from acting which in either case would be unlawful or
contrary to a material and written Company policy, (ii) a material diminution in
the Executive’s duties, functions and responsibilities to the Company and its
affiliates without the Executive’s prior written consent or the Company
preventing the Executive from fulfilling or exercising the Executive’s material
duties, functions and responsibilities to the Company and its affiliates without
the Executive’s prior written consent, (iii) a material reduction in the
Executive’s Base Salary or Annual Bonus opportunity or (iv) a requirement that
the Executive relocate the Executive’s employment more than fifty (50) miles
from the location of the Company’s principal office in Austin, Texas as of the
date of this Agreement, without the prior written consent of the Executive.  The
Executive’s resignation shall not be deemed a “Voluntary Termination for Good
Reason” unless the Executive gives the Board written notice (delivered within
thirty (30) days after the Executive receives notice of the event, action, etc.
that the Executive asserts constitutes Good Reason), the event, action, etc.
that the Executive asserts constitutes Good Reason is not cured, to the
reasonable satisfaction of the Executive, within thirty (30) days after such
notice and the Executive resigns effective not later than thirty (30) days after
the expiration of such cure period.
 
 
8

--------------------------------------------------------------------------------

 
 
12.           CODE SECTION 280G.  The benefits that the Executive may be
entitled to receive under this Agreement and other benefits that the Executive
is entitled to receive under other plans, agreements and arrangements (which,
together with the benefits provided under this Agreement, are referred to as
“Payments”), may constitute Parachute Payments that are subject to Sections 280G
and 4999 of the Code.  As provided in this Section 12, the Parachute Payments
will be reduced if, and only to the extent that, a reduction will allow the
Executive to receive a greater Net After Tax Amount than the Executive would
receive absent a reduction.
 
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Executive.  The Accounting Firm also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.
 
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Executive without subjecting the Executive to tax under Section
4999 of the Code (the “Capped Payments”).  Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
 
The Executive will receive the total Parachute Payments or the Capped Payments,
whichever provides the Executive with the higher Net After Tax Amount.  If the
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant)
and then by reducing proportionally the amount of benefits under this Agreement
or any other plan, agreement or arrangement that are subject to Section 409A of
the Code.  The Accounting Firm will notify the Executive and the Company if it
determines that the Parachute Payments must be reduced to the Capped Payments
and will send the Executive and the Company a copy of its detailed calculations
supporting that determination.
 
As a result of the uncertainty in the application of Sections 280G and 4999 of
the Code at the time that the Accounting Firm makes its determinations under
this Section 12, it is possible that amounts will have been paid or distributed
to the Executive that should not have been paid or distributed under this
Section 12 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 12 (“Underpayments”).  If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against either the Company or the Executive, which
assertion the Accounting Firm reasonably believes has a high probability of
success or controlling precedent or substantial authority, that an Overpayment
has been made, the Executive must repay to the Company, without interest;
provided, however, that no loan will be deemed to have been made and no amount
will be payable by the Executive to the Company unless, and then only to the
extent that, the deemed loan and payment would either reduce the amount on which
the Executive is subject to tax under Section 4999 of the Code or generate a
refund of tax imposed under Section 4999 of the Code.  If the Accounting Firm
determines, based upon controlling precedent or substantial authority, that an
Underpayment has occurred, the Accounting Firm will notify the Executive and the
Company of that determination and the amount of that Underpayment will be paid
to the Executive promptly by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
For purposes of this Section 12, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the
Control Change Date.  For purposes of this Section 12, the term “Net After Tax
Amount” means the amount of any Parachute Payments or Capped Payments, as
applicable, net of taxes imposed under Sections 1, 3101(b) and 4999 of the Code
and any State or local income taxes applicable to the Executive on the date of
payment.  The determination of the Net After Tax Amount shall be made using the
highest combined effective rate imposed by the foregoing taxes on income of the
same character as the Parachute Payments or Capped Payments, as applicable, in
effect on the date of payment.  For purposes of this Section 12, the term
“Parachute Payment” means a payment that is described in Section 280G(b)(2) of
the Code, determined in accordance with Section 280G of the Code and the
Treasury Regulations promulgated or proposed thereunder.
 
13.           CODE SECTION 409A.  This Agreement and the amounts payable and
other benefits provided under this Agreement are intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”), after
giving effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3)
through (b)(12).  This Agreement shall be administered, interpreted and
construed in a manner consistent with Section 409A.  If any provision of this
Agreement is found not to comply with, or otherwise not be exempt from, the
provisions of Section 409A, it shall be modified and given effect, in the sole
discretion of the Board and without requiring the Executive’s consent, in such
manner as the Board determines to be necessary or appropriate to comply with, or
to effectuate an exemption from, Section 409A; provided, however, that in
exercising its discretion under this Section 13, the Board shall modify this
Agreement in the least restrictive manner necessary and without reducing any
payment or benefit due under this Agreement.  Each payment under this Agreement
shall be treated as a separate identified payment for purposes of Section 409A.
 
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations:  (i) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangement
providing for the reimbursement of expenses referred to in Section 105(b) of the
Code; (ii) the reimbursement of an eligible expense shall be made as specified
in this Agreement and in no event later than the end of the year after the year
in which such expense was incurred and (iii) the right to reimbursement or
in-kind benefit shall not be subject to liquidation or exchange for another
benefit.
 
 
10

--------------------------------------------------------------------------------

 
 
If a payment obligation under this Agreement arises on account of a Control
Change Date or the occurrence of a Control Change Date or the Executive’s
termination of employment and such payment obligation constitutes “deferred
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation section
1.409A-1(b)(3) through (b)(12)), it shall be payable only if the Control Change
Date constitutes a Control Change Event or after the Executive’s Separation from
Service; provided, however, that if the Executive is a Specified Employee, any
such payment that are scheduled to be paid within six months after such
Separation from Service shall accrue without interest and shall be paid in a
single lump sum on the first day of the seventh month beginning after the date
of the Executive’s Separation from Service or, if earlier, within fifteen days
after the appointment of the personal representative or executor of the
Executive’s estate following the Executive’s death.


14.           TAX WITHHOLDING.  All payments to be made under this Agreement
shall be reduced by applicable income and employment tax withholdings.
 
15.           COVENANTS OF THE EXECUTIVE.
 
(a)           General Covenants of the Executive.  The Executive acknowledges
that (i) the principal business of the Company is acquiring, owning, renovating
and developing premium-branded select-service hotels in the upscale and upper
midscale segments of the US lodging industry (such business, and any and all
other businesses that after the date hereof, and from time to time during the
Term, become material with respect to the Company’s then-overall business,
herein being collectively referred to as the “Business”), (ii) the Company knows
of a limited number of persons who have developed the Business; (iii) the
Business is, in part, national in scope; (iv) the Executive’s work for the
Company and its subsidiaries has given and will continue to give the Executive
access to the confidential affairs, proprietary information and trade secrets of
the Company; (v) the covenants and agreements of the Executive contained in this
Section 15 are essential to the business and goodwill of the Company; and (vi)
the Company would not have entered into this Agreement but for the covenants and
agreements set forth in this Section 15.
 
(b)           Covenants Against Competition.  The covenant against competition
herein described shall apply during the Executive’s employment with the Company
and its subsidiaries and, if a Control Change Date has not occurred, following a
termination of the Executive’s employment with the Company and its subsidiaries
for any reason until the earlier of the first anniversary of such termination or
a Control Change Date (the “Restriction Period”).  During the Restriction Period
the Executive shall not, directly or indirectly, own, manage, control or
participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated with, in an executive, senior
management, strategic or professional capacity, whether as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, that is similar
to an engagement in an executive, senior management, strategic or professional
capacity although otherwise named in any business or venture engaged in the
Business and that owns at least twenty-five (25) hotels, at least one of which
is located within twenty-five (25) miles of any hotel acquired, owned, managed,
developed or re-developed by the Company and its subsidiary, or within
twenty-five (25) miles of any hotel the Company is pursuing to acquire, own,
manage, develop or re-develop so long as the pursuit of such began prior to, and
remained ongoing at the time of the termination of the Executive’s employment;
provided, however, that, notwithstanding the foregoing, (i) the Executive may
own or participate in the ownership of any entity which the Executive owned or
managed or participated in the ownership or management of prior to the Effective
Date, which ownership, management or participation has been disclosed to the
Company; and (ii) the Executive may invest in securities of any entity, solely
for investment purposes and without participating in the business thereof, if
(A) such securities are traded on any national securities exchange or the
National Association of Securities Dealers, Inc. Automated Quotation System or
equivalent non-U.S. securities exchange, (B) the Executive is not a controlling
person of, or a member of a group which controls, such entity and (C) the
Executive does not, directly or indirectly, own one percent (1%) or more of any
class of securities of such entity.  Notwithstanding the foregoing, this Section
15(b) shall not apply after the Executive’s Termination Without Cause or
Voluntary Termination for Good Reason.
 
 
11

--------------------------------------------------------------------------------

 
 
(c)           Confidentiality.  During and after the Executive’s employment with
the Company and its affiliates, except in connection with the business and
affairs of the Company and its affiliates: the Executive shall keep secret and
retain in strictest confidence, and shall not use for the Executive’s benefit or
the benefit of others, all confidential matters relating to the Business and the
business of any of its affiliates and to the Company and any of its affiliates,
learned by the Executive heretofore or hereafter directly or indirectly from the
Company of any of its subsidiaries (or any predecessor of either) (the
“Confidential Company Information”), including, without limitation, information
with respect to the Business and any aspect thereof, profit or loss figures, and
the Company’s or its affiliates’ (or any of their predecessors) properties, and
shall not disclose such Confidential Company Information to anyone outside of
the Company except with the Company’s express written consent and except for
Confidential Company Information which (i) at the time of receipt or thereafter
becomes publicly known through no wrongful act of the Executive; (ii) is clearly
obtainable in the public domain; (iii) was not acquired by the Executive in
connection with the Executive’s employment or affiliation with the Company; (iv)
was not acquired by the Executive from the Company or its representatives or
from a third-party who has an agreement with the Company not to disclose such
information; (v) was legally in the possession of or developed by the Executive
prior to February 14, 2011; or (vi) is required to be disclosed by rule of law
or by order of a court or governmental body or agency.
 
(d)           Nonsolicitation.  During the Restriction Period, the Executive
shall not, without the Company’s prior-written consent, directly or indirectly,
(i) knowingly solicit or knowingly encourage to leave the employment or other
service of the Company or any of its affiliates, any employee employed by the
Company on the Date of Termination or knowingly hire (on behalf of the Executive
or any other person or entity) any employee employed by the Company on the Date
of Termination who has left the employment or other service of the Company or
any of its affiliates (or any predecessor of either) within one (1) year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company and its affiliates; or (ii) whether for the Executive’s
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates, relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Executive’s employment with the
Company is or was a customer or client of the Company or any of its affiliates
(or any predecessor of either).  Notwithstanding the above, nothing shall
prevent the Executive from soliciting loans, investment capital, or the
provision of management services from third parties engaged in the Business if
the activities of the Executive facilitated thereby do not otherwise adversely
interfere with the operations of the Business.
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           Company Property.  During and after the Executive’s employment
with the Company and its affiliates, all memoranda, notes, lists, records,
property and any other tangible product and documents (and all copies thereof)
made, produced or compiled by the Executive or made available to the Executive
during the Term concerning the Business of the Company and its affiliates shall
be the Company’s property and shall be delivered to the Company at any time on
request.  Notwithstanding the above, the Executive’s contacts and contact data
base shall not be the Company’s property.  Notwithstanding the above, software,
methods and material developed by the Executive prior to the Term of the
Agreement shall not be the Company’s property.
 
(f)           Nondisparagement.  The Executive agrees that during and after the
Executive’s employment with the Company and its affiliates the Executive will
not make any negative comments or otherwise disparage the Company or its
officers, the Board or individual directors, employees, shareholders or
agents.  Similarly, the Company agrees that during and after the Term, Company
officers, executives, members of the Board and members of management shall not
make any negative comments or otherwise disparage the Executive.  The preceding
sentences shall not be violated by (i) truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings) or (ii) communications by the Executive to the Board or
an officer of the Company or by the Board, members of the Board, Company
officers, executives or members of management that are made in the good faith
performance of their duties.
 
(g)           Rights and Remedies upon Breach.  The Executive acknowledges and
agrees that any breach by the Executive of any of the provisions of this section
15 (the “Covenants”) would result in irreparable injury and damage for which
money damages, would not provide an adequate remedy.  Therefore, if the
Executive breaches, or threatens to commit a breach of, any of the Covenants,
the Company and its affiliates shall have the right and remedy to seek to have
the Covenants specifically enforced (without posting bond and without the need
to prove damages) by any court having equity jurisdiction, including, without
limitation, the right to an entry against the Executive of restraining orders
and injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.  This right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages).  The
existence of any claim or cause of action by the Executive, whether predicated
on this Agreement or otherwise, shall not constitute a defense to the
enforcement of the Covenants.  The Company has the right to cease making the
payments of any Cash Severance installments that remains payable under Section
10(g)(1) or other benefits to the Executive in the event of a material breach of
any of the Covenants that, if capable of cure and not willful, is not cured
within thirty (30) days after receipt of notice thereof from the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
(h)           Severability.  The Executive acknowledges and agrees that the
Executive has had an opportunity to seek advice of counsel in connection with
this Agreement; and that the Covenants are reasonable in geographical and
temporal scope and in all other respects.  If it is determined that any of the
provisions of this Agreement, including, without limitation, any of the
Covenants, or any part thereof, is invalid or unenforceable, the remainder of
the provisions of this Agreement shall not thereby be affected and shall be
given full affect, without regard to the invalid portions.
 
(i)           Duration and Scope of Covenants.  If any court or other decision
maker of competent jurisdiction determines that any of the Covenants, including,
without or any part thereof are unenforceable because of the duration or
geographical scope of such provision, then, after such determination has become
final and unappealable, the duration or scope of such provision, as the case may
be, shall be reduced so that such provision becomes enforceable and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
 
(j)           Enforceability of Restrictive Covenants; Jurisdictions.  The
Company and the Executive intend to and hereby consent to jurisdiction to
enforce the Covenants upon the courts of any jurisdiction within the
geographical scope of the Covenants.  If the courts of any one or more of such
jurisdictions hold the Covenants wholly unenforceable by reason of breadth of
scope or otherwise it is the intention of the Company and the Executive that
such determination not bar or in any way affect the Company’s right, or the
right of any of its affiliates, to the relief provided above in the courts of
any other jurisdiction within the geographical scope of such Covenants, as to
breaches of such Covenants in such other respective jurisdictions, such
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.
 
16.           INDEMNIFICATION.  In addition to the indemnification and
exculpation provisions contained in the Company’s organizational documents, the
Company will indemnify the Executive in accordance with the terms of the
Executive’s Indemnification Agreement with the Company, which is attached hereto
as Exhibit A.  In addition, the Executive shall be entitled to coverage under
the Company’s directors and officers insurance policies, which shall be
maintained in effect at all times, with minimum limits established by the Board
of Directors in its good faith discretion
 
17.           EXECUTIVE REPRESENTATIONS AND WARRANTIES.  The Executive hereby
represents and warrants to the Company there are no covenants or restrictions
prohibiting the Executive from entering into this Employment Agreement or
accepting employment with the Company in the capacities stated herein.  If the
Executive is found to be wilfully and knowingly in breach of this Section 17,
the Company shall have the right to pursue a Termination With Cause for such
breach.
 
18.           NOTICES.  All notices or deliveries authorized or required
pursuant to this Agreement shall be deemed to have been given when in writing
and personally delivered or three (3) days following the date when deposited in
the U.S. mail, certified, return receipt requested, postage prepaid, addressed
to the parties at the following addresses or to such other addresses as either
may designate in writing to the other party:
 
 
14

--------------------------------------------------------------------------------

 
 

 
To the Company:
Summit Hotel Properties, Inc.
    Attn:  Corporate Secretary     12600 Hill Country Boulevard    
Suite R-100
    Austin, Texas  78738        
To the Executive:
Greg Dowell
   
[Address]
     

 
19.           ENTIRE AGREEMENT.  This Agreement and the Indemnification
Agreement between the Company and the Executive with the same date hereof
contains the entire understanding between the parties hereto with respect to the
subject matter hereof and shall not be modified in any manner except by
instrument in writing signed, by or on behalf of, the parties hereto.  This
Agreement shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto.
 
20.           ARBITRATION.  Any claim or controversy arising out of, or relating
to, this Agreement or its breach or the Executive’s employment with the Company,
other than a claim or controversy arising under Section 15, shall be settled by
arbitration in Austin, Texas in accordance with the governing Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association.  Judgment upon the award rendered may be entered in any court of
competent jurisdiction.  In the event one of the parties hereto requests an
arbitration proceeding under this Agreement, such proceeding shall commence
within 30 days from the date of such request.  The prevailing party shall be
entitled to reasonable attorney’s fees and costs.
 
21.           APPLICABLE LAW.  This Agreement shall be governed and construed in
accordance with the laws of the State of Texas.  Except as expressly provided
above with respect to the Covenants, WITH RESPECT TO ANY SUIT, ACTION OR OTHER
PROCEEDING ARISING FROM (OR RELATING TO) THIS EMPLOYMENT AGREEMENT, THE COMPANY
AND THE EXECUTIVE HEREBY IRREVOCABLY AGREE TO THE EXCLUSIVE PERSONAL
JURISDICTION AND VENUE OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TEXAS, AUSTIN DIVISION (AND ANY TEXAS STATE COURT WITHIN TRAVIS
COUNTY, TEXAS).
 
22.           NO SETOFF.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by a setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others.  In
no event shall the Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to the Executive under the
provisions of this Agreement.  The provisions of this Section 20 do not affect
or detract from the Company’s rights under Section 10(h), Section 15 or Section
22.
 
 
15

--------------------------------------------------------------------------------

 
 
23.           ASSIGNMENT.  The Executive acknowledges that the Executive’s
services are unique and personal.  Accordingly, the Executive may not assign the
Executive’s rights or delegate the Executive’s duties or obligations under this
Agreement.  The Executive’s rights and obligations under this Agreement shall
insure to the benefit of and shall be binding upon the Executive’s successors
and assigns.
 
24.           RECOUPMENT.  The Executive acknowledges and agrees that any
incentive compensation, whether payable in cash or equity (but excluding amounts
that vest or become payable solely on account of continued employment or
service) that is payable under this Agreement or under any other agreement or
any plan or arrangement, is subject to recoupment or repayment if such action is
required under applicable law or the terms of any Company recoupment or
“clawback” policy as in effect on the date that such compensation or benefit was
paid.
 
25.           HEADINGS.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
 
26.           EXPENSE REIMBURSEMENT.  Upon the execution of this Employment
Agreement, the Company shall reimburse the Executive for his documented legal
fees and expenses in reviewing and negotiating this Employment Agreement, up to
a maximum of $5,000.00.
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the 11th day
of September, 2014 to be effective as of October 1, 2014.
 

    SUMMIT HOTEL PROPERTIES, INC.                  
 
 
 /s/ Christopher Eng       By:  Christopher Eng       Title:  Secretary        
              EXECUTIVE                /s/ Greg A. Dowell       Greg A. Dowell  



 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
INDEMNIFICATION AGREEMENT
 
 
 
18